Order entered August 22, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00919-CV

   IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY AND
                     TERECINA SHAHAN, Relators

                Original Proceeding from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-19-01423-C

                                         ORDER
                        Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ August 5, 2019 petition for

writ of mandamus.




                                                   /s/   KEN MOLBERG
                                                         JUSTICE